Citation Nr: 0414645	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  97-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for anterior 
syndrome/patellofemoral syndrome of the left knee, status 
post meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from July 1990 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for the veteran's left knee disability.  
The Board previously remanded the case in May 1999 and March 
2000 for further development.  The case was before the Board 
again in August 2002 at which time the Board conducted its 
own development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a).  The development conducted by the Board resulted 
in the acquisition of additional medical records which had 
not been considered by the RO.  A May 2003 decision by the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a) which authorized 
the Board to review newly obtained evidence in the absence of 
waiver of RO review by the claimant.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In September 2003, the Board remanded the 
case to the RO for readjudication of the claim.  The RO has 
conducted additional development and continued the 10 percent 
rating in effect.


FINDINGS OF FACT

The veteran's left knee disability, status post meniscectomy, 
is primarily manifested by symptoms of pain, swelling, 
crepitus, mild effusion and 0 to 120 degrees range of motion 
without any significant functional loss of use due to flare-
ups of disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
anterior syndrome/ patellofemoral syndrome of the left knee, 
status post-menisectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for his 
left knee disability.  Initially, the Board notes that the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) are applicable to the claim on appeal.  Among other 
things, the VCAA provisions expand VA's notice and duty to 
assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in September 
1996 which is prior to enactment of the VCAA on November 9, 
2000.  The RO's September 1996 notice of decision advised the 
veteran of the evidence reviewed in deciding his claim, and 
an October 1996 Statement of the Case (SOC) advised him the 
of the applicable law and regulations.  In March 1998, the RO 
provided the veteran and his representative a copy of the 
claims folder.  A May 1999 Board remand order further 
elaborated on the applicable law to the case and identified 
for the veteran the issues which required further development 
to substantiate his claim.  A March 2000 Board remand order 
again reiterated the relevant issues and facts to be decided 
on appeal.  A July 3, 2001 RO letter advised the veteran of 
the type(s) of evidence and information necessary to 
substantiate his claim as well as the relative duties on the 
part of himself and VA in developing his claim pursuant to 
the VCAA provisions.  Based upon the above, the Board finds 
that the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the appellant of his right to timely seek redress before a 
court of superior jurisdiction, if he deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103.  

As such, the Board finds no basis for concluding that harmful 
error has occurred to this veteran because he received a VCAA 
notice after an initial adverse AOJ adjudication.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's VA clinic 
records, and the service medical records were associated with 
the claims folder prior to the claim on appeal.  The veteran 
has not indicated receiving private treatment for his left 
knee.  The Board has remanded the case in an effort to obtain 
an adequate VA examination regarding the current severity of 
the left knee disability.  A December 2003 VA examination 
report complies with the Board's previous remand directives 
and is adequate for rating purposes.  There are no 
outstanding requests to obtain any other relevant records 
that are both identified and available.  

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to provide notice and assistance has been 
satisfied in this case.

Briefly summarized, the veteran received in service treatment 
for left knee symptoms of pain, abnormal range of motion and 
swelling that was diagnosed as chondromalacia and stress 
reaction from a pre-existing patella fracture.  His initial 
VA examination, dated June 1994, included his report of 
occasional left knee pain with prolonged standing and 
descending of stairs.  His physical examination was 
significant only for tenderness with patella grind, and he 
was given a diagnosis of anterior knee 
syndrome/patellofemoral syndrome.  By decision dated March 
1993, the RO granted service connection for anterior knee 
syndrome/patellofemoral syndrome, and assigned an initial 10 
percent disability rating as analogous to slight impairment 
of the knee due to instability under Diagnostic Code 5257.

Thereafter, VA clinic records include a March 1995 orthopedic 
consultation reflecting the veteran's complaint of left leg 
pain after walking or any kind of exercise.  He also noted 
symptoms of occasional swelling, slight tenderness and slight 
warmness to touch.  At that time, his physical examination 
was unremarkable, but results from a February 1995 x-ray 
examination were interpreted as showing remnants of Osgood-
Schlatter's disease.  An orthopedic consultation later that 
month included clinical findings of tenderness to palpation 
of the middle third of the lateral assembly cartilage of the 
left knee, and enlargement of the left tibia tubercle with 
tenderness to palpation over the patellar tendon insertion 
and tibial tubercle.  His assessments include Osgood 
Schlatter disease and possible internal derangement of the 
left medial lateral assembly of the cartilage.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in January 1996.  A VA 
clinic evaluation for left knee pain that same month revealed 
tenderness to palpation over the left semilunar cartilage, 
negative McMurray's sign and full range of motion with intact 
cruciate and collateral ligaments.  The veteran's left knee 
symptoms were assessed as probable tear of the left lateral 
semilunar cartilage, and Osgood-Schlatter's disease.  His 
medications included a prescription of Naprosyn.  He had 
similar findings in April 1996.  A May 1996 clinic record 
noted complaint of a worsening of knee pain with occasional 
locking and swelling.  An x-ray examination at that time 
resulted in an impression of lateral patella with effusion in 
the suprapatellar region.  A magnetic resonance imaging (MRI) 
scan was interpreted as follows: 

1.  Horizontal clear [sic] anterior lateral 
meniscus with extension into the meniscal 
body.
2.  No medial meniscal tear seen.
3.  Possible old injury medial retinaculum 
with more attenuated appearance than lateral 
retinaculum, without edema.
4.  Shallow patella fossa with small medial 
patellar facet; anatomical predisposition for 
patellar subluxation or dislocation.  Normal 
patellar cartilage.
5.  Prominent anterior tibial tubercle with 
small associated cranial ossicle; possible 
prior Osgood-Schlatter disease.
6.  Small knee joint effusion.

A July 1996 consultation included findings of 0 degrees of 
left knee extension, 120 degrees of flexion, and slight 
tenderness of the medial aspect.  Later that month, an 
orthopedic consultant indicated that the MRI report 
demonstrated a horizontal tear of the lateral semilunar 
cartilage extending into the body of the meniscus.  Physical 
examination findings at that time included tenderness to 
palpation over the lateral semilunar cartilage without 
palpable joint effusion, good range of motion, and intact 
cruciate and collateral ligaments.  The veteran was issued a 
knee brace in August 1996.  In September, he was noted to 
walk with a slight limp and to have complaint of increased 
pain on prolonged standing.  At that time, he was prescribed 
Tylenol #3 for severe pain only.  His findings in October 
included range of motion from 0 degrees of extension and 130-
140 degrees of flexion, mild crepitus, and swelling.  He was 
given a prescription limiting his work activities from 
prolonged standing, but laid off from work later that month.  
There were findings of left knee swelling in July 1997 and 
mild crepitus in August 1997.

In August 1999, the veteran underwent VA examination with 
benefit of review of his claims folder.  At that time, he 
reported working as an equipment operator which required him 
to stand and balance on machinery.  His symptoms included 
pain with recurrent swelling which was severe enough to cause 
him to miss two weeks of work in the last year.  He treated 
his symptoms with rest and soaking.  He wore an elastic 
brace, but generally he did not take medication to treat his 
pain.  On physical examination, he presented as a robust, 
muscular individual with a normal gait.  His knees were 
symmetrical in appearance without obvious swelling and 
palpable, equal quadriceps.  There was slight softness on 
palpation of the left lateral parapatella inferiorly which 
was believed to be a small effusion.  This area was tender to 
deep palpation.  There was also tenderness over the insertion 
of the patella tendon which was minor.  The left knee 
demonstrated subpatellar fine crepitation which was 
exaggerated on deep knee bending.  He could extend and lock 
the knee without pain.  His range of motion was from 0 to 130 
degrees.  The knee was stable anteriorly, posteriorly, 
medially and laterally.  He was capable of a full deep knee 
bend, but reported discomfort with full weight bearing.  
There was no joint line tenderness, laxity or pivot shift.  
There was tenderness and a patellar crepitation.  Following 
review of the x-ray and MRI reports, the examiner offered 
diagnoses of anterior lateral meniscus tear with extension 
into meniscal body and small effusion, and mild Osgood-
Schlatter's disease which was probably asymptomatic.

The veteran underwent another VA examination, with benefit of 
review of his claims folder, in December 2003.  He reported 
an arthroscopic repair of his lateral meniscus tear in April 
2003.  His current symptoms included knee swelling two to 
three times per month which he thought might be attributed to 
activity.  He had pain predominantly with rising from a 
sitting position after 20-30 minutes, or with walking for 
more than an hour.  He had noticed increased pain with some 
weakness with walking more than an hour, but did not perform 
this activity on a regular basis.  He wore a knee brace two 
to three days a week.  He had give-way which usually happened 
on stairs.  He had stumbled, but had not fallen.  He returned 
to work as a machine operator and normally stood about 31/2-
hours out of an 8-hour workday.  He had not lost any time off 
from work due to his left knee symptoms.  He used Motrin to 
alleviate his symptoms.  On physical examination, the left 
knee showed the same circumference as the right knee, but 
there was some probable slight effusion to direct 
observation.  There was no redness or tenderness.  The left 
knee demonstrated 0 degrees of extension and 120 degrees of 
flexion with crepitus at the terminal 10 degrees of flexion 
and extension.  There was no abnormality to varus or valgus 
stress.  No drawer sign or McMurray's sign could be elicited.  
Strength testing was normal in the flexion and extension of 
the knee to observation.  The veteran given a diagnosis of 
torn lateral and medial meniscus, status post meniscectomy 
with patellofemoral syndrome and residuals.  The examiner 
also provided the following comments:

I am asked to comment on whether the pain 
could significantly limit functional ability 
during periods of flare-up, the veteran has no 
significant incidence of the flare-up 
according to my history.  Please see above.  
He has lost no time from work because of this.  
In my opinion, there is no significant 
limitation of his functional ability when he 
has the pains.

In the Supplemental Statement of the Case (SSOC) dated 
January 1994, the RO rerated the left knee disabling as 10 
percent disabling under 38 C.F.R. § 4.59 due to painful 
motion.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2003).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159, as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.59 due to painful 
motion.

In this case, the veteran primarily voices complaint of left 
knee disability manifested by pain and swelling which is 
exacerbated by prolonged use or walking on inclined surfaces.  
His clinical examinations have demonstrated left knee range 
of motion as 0 degrees of extension to at least 120 degrees 
of flexion with crepitus at the terminal 10 degrees of 
motion.  The VA examiner in December 2003 found no 
significant evidence of functional loss of use during flare-
ups of disability.  Normal range of motion of the knee is 
measured from 0 degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).  Diagnostic 
Codes 5260 and 5261 provide 20 percent ratings where flexion 
is limited to 30 degrees or extension limited to 15 degrees, 
respectively.  The veteran's range of motion loss in both 
flexion and extension fall well short of the criteria 
necessary for an increased rating under Diagnostic Codes 5260 
or 5261 even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are considered.

The veteran did report to the VA examiner in December 2003 
instances of give-way that resulted in stumbling.  A separate 
10 percent rating for slight impairment due to recurrent 
subluxation or lateral instability under Diagnostic Code 5257 
may be considered in this case.  See generally VAOPGCPREC 9-
98 (Aug. 14, 1998).  However, VA examinations in 1999 and 
2003 found no evidence of instability of the left knee upon 
stress testing.  The VA clinic records are also negative for 
clinical evidence of left knee instability.  A knee brace has 
been prescribed since August 1996, but the clinical findings 
at that time also indicated intact cruciate and collateral 
ligaments.  The veteran is competent to describe feelings of 
give-way, but the clinical findings rendered by trained 
medical professionals holds more probative weight as to the 
existence of any instability or subluxation.  Thus, the 
preponderance of the evidence is against a separate rating 
under Diagnostic Code 5257.

The veteran has also undergone a meniscectomy of the left 
knee so as to warrant consideration of a higher rating under 
Diagnostic Code 5258.  A 20 percent rating under this 
diagnostic code is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  There is no medical evidence of 
dislocated semilunar cartilage nor medical or left knee 
locking.  There is one instance of a lay report of 
"occasional" knee locking in May 1996.  The findings for 
effusion have been minimal.  Accordingly, the preponderance 
of the evidence is against an increased rating under 
Diagnostic Code 5258.

In deciding this case, the Board has also given consideration 
to the other diagnostic codes located in "THE KNEE AND LEG" 
schedular rating criteria, but finds no evidence of ankylosis 
or impairment of the tibia or fibula so as to warrant 
consideration of a higher rating under Diagnostic Codes 5256 
or 5262.  There is also no x-ray evidence of left knee 
arthritis, but evidence of such would not entitle the veteran 
to further compensation as he in receipt of the minimum 
rating for pain with non-compensable range of motion loss.  
See 38 C.F.R. § 4.41a, Diagnostic Code 5003 (2003).  The 
Board has also considered the veteran as competent to 
describe his left knee symptoms, but the more probative 
clinical findings of record do not establish his entitlement 
to an increased rating under the applicable schedular 
criteria. 

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The veteran has not missed any 
significant amount of work time due to his left knee 
disability nor required frequent hospitalizations.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

An increased rating for anterior syndrome/patellofemoral 
syndrome of the left knee is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



